717 S.E.2d 559 (2011)
STATE
v.
Charles Alonzo TUNSTALL.
No. 323A92-6.
Supreme Court of North Carolina.
August 25, 2011.
Charles Alonzo Tunstall, Polkton, for Tunstall-Bey, Charles Alonzo.
William N. Farrell, Jr., Senior Deputy Attorney General, for State.
Sam Currin, District Attorney, for State.
The following order has been entered on the motion filed on the 20th of June 2011 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 25th of August 2011."